Citation Nr: 0611695	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  96-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, wherein the RO denied service 
connection for PSTD.  

In March 1999 and, more recently, in April 2001, the Board 
remanded the veteran's claim to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
there is no credible evidence corroborating a stressor upon 
which a diagnosis of PTSD is based.

2.  No other currently present, chronic, acquired psychiatric 
disorder was present during service; a psychosis was not 
manifested within one year of the veteran's discharge from 
service; and no currently present, chronic, acquired 
psychiatric disorder is otherwise etiologically related to 
service.


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
January 2004.  In particular, the January 2004 letter 
informed the veteran that to substantiate his claim for 
service connection, he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, a December 1995 statement of the case and July 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to his claim for 
service connection.  Thus, the discussion contain in the 
January 2004 letter, as well as the substance of information 
provided in the statement and supplemental statement of the 
cases, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for an acquired psychiatric disability, to include 
PTSD.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the notice required by the VCAA 
may not have been provided until after the RO adjudicated the 
appellant's claim in August 1995, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA treatment and examination reports, 
and statements and hearing testimony of the veteran are of 
record.  Also, in most recently, in April 2001, the Board 
remanded the veteran's claim to the RO for additional 
development, to include an attempt to verify the veteran's 
alleged in-service stressors with the National Archives and 
Records Administration (NARA) and the United States 
Department of the Army; their respective responses are 
contained in the claims file.

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for PTSD, the Board notes that 38 U.S.C. 
§ 5103A(d) places a duty on VA to provide a medical opinion 
when such an opinion is necessary to make a decision on the 
veteran's claim for disability compensation.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  VA's duty to 
assist in this manner does not arise automatically.  VA's 
obligation under 38 U.S.C. § 5103A(d) to provide the veteran 
with a medical opinion is triggered only if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service."  Wells, 326 F.3d at 
1384.  Here, the Board observes that while the clinical 
evidence of record does contain a diagnosis of PTSD, The 
United States Department of the Army and NARA have been 
unable to corroborate the existence of the veteran's alleged 
in-service stressors.  Thus, in the absence of credible 
evidence corroborating the veteran's in-service stressors, 
there exists no basis on which to request an opinion to 
address whether his current PTSD may be associated with his 
service.  Accordingly, under these particular circumstances, 
the Board finds that VA did not have a duty to assist in this 
regard that remains unmet with respect to the PTSD on appeal.

II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 
38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for psychoses is one 
year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between service trauma and the current disability.  
See Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). The 
amended regulation, 
38 C.F.R. § 3.304(f) (2005), provides: Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with the circumstances, 
conditions or hardships of such service. 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

III.  Factual Background

In this case, the veteran's military entrance examination was 
negative for complaints, findings, or diagnosis of PTSD, or 
any other acquired psychiatric disorder.  In August 1967, the 
veteran was seen with complaints of chest pain.  The examiner 
indicated that the etiology of the chest pain was probably 
psychogenic, and the pain was thought to be related to the 
veteran's nervous complaints.  The veteran's military 
separation examination was negative for clinical 
documentation of an acquired psychiatric disorder, to include 
PTSD.

The veteran's service personnel records indicate that he 
served aboard the destroyer USS Leonard F. Mason (DD-852), 
from July 1967 until March 1969, which was   on station in 
the Gulf of Tonkin for a period of this time.  The veteran 
served aboard the USS New Jersey (BB-62), from March 1969 
until his discharge from service.  His Form DD-214 ("Armed 
Forces of the United States Report of Transfer or Discharge") 
shows that he was awarded the Navy Unit Commendation Ribbon, 
as well as the Vietnam Service Medal with three bronze stars, 
and the Vietnam Campaign Medal with device.

A VA hospital discharge summary, reflecting medical treatment 
of the veteran from January 1977 to February 1977, includes a 
diagnosis of migraine syndrome. The summary further indicated 
that, during the veteran's hospitalization, it became 
apparent that he had many underlying psychological problems.

The veteran was accorded a VA psychiatric examination in 
March 1995.  Following mental status evaluation, the 
examiner's diagnoses included PTSD.
In a handwritten statement associated with the claims folder 
in June 1995, the veteran described two stressful events. He 
indicated that, while serving aboard the USS Leonard F. 
Mason, the destroyer went aground near the demilitarized zone 
off the coast of Vietnam and that it was subsequently set 
free by an accompanying Australian destroyer.  The veteran 
stated that, during "general quarters," while his ship was 
listing to one side and during a period of total darkness, 
the ship came under attack from small arms fire from 
Vietnamese junk (boats).  The veteran also described a second 
incident where he retrieved the remains of a downed pilot 
from the water.

At a May 1996 hearing at the RO, the veteran testified that, 
at the time he retrieved the remains of a downed pilot from 
the water, he was a boatswain's mate.  The veteran related 
that he subsequently requested and was reassigned to duty as 
a ship's store operator so that he could avoid similar 
incidents in the future.  He also indicated that he thought 
that the incident involving the downed pilot occurred in July 
or August of 1968.  The veteran recalled seeing the name 
"Bill" on the pilot's flight jacket, but he was unable to 
recall the pilot's full name.  The veteran testified that, in 
the episode in which his ship ran aground, an entire side of 
the vessel was full of bullet holes from enemy small arms 
fire, and the destroyer subsequently pulled into the port of 
Yokosuka, Japan for repairs.  The veteran indicated that two 
people on his ship were wounded, and that one of them 
eventually died.   He could not recall the names of the 
casualties.

In March 1999, the Board remanded the veteran's claim to the 
RO for additional development to include, but not limited to, 
requesting that the ship logs for the 
USS Leonard F. Mason (DD-852) from July 1967 to March 1969 be 
obtained either from the veteran or the Department of the 
United States Navy.  If the ship's logs could not be 
obtained, an explanation for the failure to obtain them was 
to be provided.  Thereafter, in September 2000, and in 
response to the Board's March 1999 remand request, history of 
the USS Leonard F. Mason, which was obtained via the 
Internet, showed that she was deployed to the Western Pacific 
on September 19, 1967 until she returned to Long Beach on 
March 12, 1978, and participated in gunfire support and plane 
guard operations on Yankee Station in the South China Sea.  

In April 2001, the Board remanded the claim once again in an 
attempt to obtain the USS Leonard F. Mason's ship logs for 
the period from July 1967 to March 1969.  Pursuant to the 
Board's April 2001 remand, in December 2001, The United 
States Army Records and Declassification Agency reported that 
they had reviewed the 1969 unit histories and ships' 
histories submitted by the USS Leonard F. Mason (DD-852) and 
the USS New Jersey (BB-62) and the veteran's units of 
assignments in Vietnam, and that they showed that the USS 
Leonard F. Mason provided Naval gunfire support (NGFS) and 
harassment and interdiction support during 1968-1969 off the 
coast of Vietnam.  The USS New Jersey was also noted to have 
provided NGFS in South Vietnam.  It was also indicated that a 
tragedy occurred in April 1969, when thirty one Americans 
lost their lives in the cold waters off the sea of Japan; a 
North Korean aircraft in international waters had shot down 
an aircraft flying on a routine mission.  Parts of the 
wreckage and two bodies were later recovered.  The USS New 
Jersey was on standby in Sasebo, Japan in the event of an 
emergency.  

In an August 2004 letter, the Department of the Navy, Naval 
Historical Center, referred the RO to an Internet site for 
the information relating to the veteran, i.e., command 
history reports and ship deck logs 
(history.navy.mil/branches/org15-1).  
In a November 2004 letter to the RO, NARA reported that they 
were unable to provide the ship's logs for the USS Leonard F. 
Mason for the period from July 1967 to March 1969 because the 
facility did not have the available personnel to research and 
copy the deck log entries for the period in question.  It was 
suggested that the RO send an additional request and identify 
the specific incidents(s) that they want NARA to research for 
the period from July 1967 to March 1969.  

Thereafter, in December 2004, the RO sent a follow-up request 
to NARA and requested that they conduct a search of the USS 
Leonard F. Mason's deck logs for the period from July 1967 to 
March 1969 for two specific incidents:  (1)  an episode where 
the USS Leonard F. Mason ran aground off the coast of 
Vietnam, sustained damaged to enemy small arms fire and was 
pulled free by an Australian destroyer; and (2) an episode 
where the veteran retrieved the remains of a downed pilot 
from the water.  In response, in January 2005, NARA reported 
that a review of the USS Leonard F. Mason's deck logs for the 
period from July 1, 1967 to December 31, 1967 were negative 
for either the grounding incident or the rescue of the 
drowned pilot.  It was noted that the pressure of daily 
workload did not permit NARA to read or photocopy large 
segments of deck logs.  Thus, the RO was informed that if 
they wished to have NARA search another month of the deck 
logs of the USS Leonard F. Mason, that they should submit 
that request.  In April 2005, the RO once again requested 
that NARA search the deck logs of the USS Leonard F. Mason 
from January to March 1968 and from July to December 1968 for 
the same two incidents, i.e., the grounding incident and the 
rescue of the downed pilot.  Once again, in May 2005, NARA 
responded that a review of the logs of the USS Leonard F. 
Mason from "January through March," was negative for the 
two aforementioned incidents.  

IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, to include PTSD.  In support 
of the foregoing, the Board first observes that the veteran's 
service medical records are negative for complaints, 
findings, or diagnosis of PTSD, or any other acquired 
psychiatric disorder.  Indeed, the first post-service 
evidence of any psychiatric disability was not until 1995, 
almost three decades after service discharge, when the 
veteran was diagnosed by VA with depressive disorder (see 
March 1995 VA examination report).  Thus, there is no 
evidence of psychosis to a compensable degree within a year 
of the veteran's discharge from service in 1969 to warrant an 
award of service connection on a presumptive basis. 
38 C.F.R. §§ 3.307, 3.309 (2005).

With regards to direct service connection for a psychiatric 
disability, while the veteran has been diagnosed as having 
depressive disorder (see March 1995 VA examination report), 
there is no competent medical evidence, private or VA, which 
relates the appellant's depressive disorder to service, to 
include his active service in the Republic of Vietnam.  Thus, 
in the absence of such a medical opinion, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric 
disability, diagnosed as depressive disorder. 

Regarding the veteran's PTSD, while the record reflects that 
the veteran has a diagnosis of PTSD (see March 1995 VA 
examination report), credible supporting evidence of an in-
service stressor supporting the diagnosis is lacking.  In 
this regard, in March 1999 and April 2001, the Board remanded 
the claim to the RO in an attempt to verify the veteran's 
primary stressors, i.e., the grounding incident of the USS 
Leonard F. Mason (DD-852) and the rescue of the drowned 
pilot.  However, after numerous attempts by both the United 
States Department of the Army and NARA, they were unable to 
corroborate either of the veteran's aforementioned stressors.  
In summary, despite a current diagnosis of PTSD, the 
veteran's claim must be denied because the diagnosis is not 
based upon a stressor occurring during his participation in 
combat with the enemy or a upon a non-combat stressor that 
has been corroborated by credible evidence.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).






ORDER

Service connection for PTSD is not warranted. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


